Citation Nr: 1107472	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension as secondary 
to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from May 1945 to October 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In an August 2009 Board remand, the current hypertension claim 
was remanded for further development.  In that same decision, the 
Board denied the Veteran's claim of secondary service connection 
for coronary artery disease.  The Veteran has not appealed the 
Board's denial for this issue.  Therefore, with respect to 
coronary artery disease, the Board's August 2009 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1100, 20.1104 (2010).  As such, this issue is not before the 
Board at this time.  

In May 2009 and July 2010, the Board requested specialist medical 
opinions from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2010).  The reports, dated in July 2009 and 
August 2010, have been associated with the claims folder for 
consideration.  As required by statute and regulation, the Board 
provided the Veteran and his representative copies of this report 
and gave them time to respond to it with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2010).  In response, 
in November 2010, the Veteran requested that the case be remanded 
to the Agency of Original Jurisdiction (AOJ) to review additional 
evidence.  Since, however, the Board in the present decision is 
granting secondary service connection for hypertension, a 
remand is unnecessary because the Veteran is not prejudiced by 
the Board's initial consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, persuasive medical evidence of record in support 
of service connection for hypertension as the direct result of 
service-connected PTSD outweighs the evidence against secondary 
service connection.  


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to his service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
if any defect in VCAA notice or assistance is found, such defect 
is not prejudicial to the Veteran, given the completely favorable 
disposition of the claim at issue.  Bernard, 4 Vet. App. at 392-
94.    

Governing Laws and Regulations for Secondary Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, a disability can be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary 
service connection may be established, as well, by any increase 
in severity (i.e., aggravation) of a nonservice-connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(b), effective October 10, 
2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. 
Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected 
disability aggravates a nonservice-connected condition, a Veteran 
may be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen, 7 Vet. App. at 448.  A claim for 
secondary service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In determining whether secondary service connection is warranted, 
the Board shall consider the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  



Analysis - Secondary Service Connection

The Veteran contends that his current hypertension is either 
proximately due to, or permanently aggravated by, his already 
service-connected PTSD.  See September 2008 representative 
statement; May 2009 Notice of Disagreement (NOD); September 2009 
VA Form 9; November 2010 Veteran's statement.  

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Here, the Veteran was first diagnosed with hypertension in 
the 1980s.  That is, a private treatment report dated in November 
1988 and a Social Security Administration (SSA) disability 
determination dated in May 1989 document a diagnosis of 
hypertension at that time.  In addition, an April 2005 University 
of Tennessee Memorial Hospital report reveals a diagnosis of 
hypertension.  Therefore, there is sufficient evidence he has 
current hypertension.  

Service treatment records (STRs) in the 1940s are negative for 
any complaint, treatment, or diagnosis of hypertension.  Post-
service, there is no medical evidence in the claims folder of a 
hypertension diagnosis until the 1980s, many decades after 
service.  In any event, the Veteran never asserts that his 
hypertension began during service.  Rather, the issue in the 
present case is one of secondary service connection for his 
hypertension as related to his service-connected PTSD.  That is, 
the Veteran is service-connected for PTSD due to his traumatic 
World War II experiences.  He has experienced symptoms of PTSD 
such as anxiety and stress ever since his discharge from service 
in October 1946.  Thus, he credibly reports PTSD symptoms back to 
the time of his military service.  He believes his hypertension 
is related to his service-connected PTSD.  

With regard to secondary service connection, the evidence in the 
claims folder contains favorable and unfavorable medical opinions 
and medical treatise evidence.  

In evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has stated, 
in pertinent part:

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

As to the negative evidence against secondary service connection, 
an April 2006 VA psychiatric examination, an April 2006 VA heart 
examination, and a July 2009 VHA specialist medical opinion 
assessed that the Veteran's coronary artery disease, arrhythmias, 
and myocardial infarction were not caused or aggravated by his 
service-connected PTSD.  Although these medical reports do not 
directly address his hypertension disorder, they provide some 
circumstantial negative evidence since they refer to similar 
cardiovascular disorders.  In July 2010 the Board requested a 
specialty opinion from a VHA cardiologist in order to resolve 
this issue on appeal.  An August 2010 VHA cardiologist opinion 
from Dr. S.K., M.D., is associated with the claims folder.  Dr. 
S.K. opined that it was "not clear" whether the Veteran really 
had hypertension.  However, Dr. S.K. ultimately concluded that 
"there is as much likelihood" that the Veteran's "mild 
determinations" [of hypertension presumably] are due to age 
related vascular stiffness and diabetes as to decades of PTSD.  
As such, the August 2010 VHA cardiologist opinion from Dr. S.K. 
actually provides some evidence in support of the claim, although 
the opinion is itself is overall very ambiguous.   

As to the negative evidence, in addition to hypertension, the 
Board sees that the Veteran also has medical diagnoses of 
coronary artery disease, hyperlipidemia, and diabetes mellitus.  
He had a myocardial infarction in 2005.  The November 1989 VA 
psychiatric examiner also noted that the Veteran smoked a pack 
and a half of cigarettes a day for 16 years until 1959.  But 
after 1959, he permanently quit his smoking habit.  However, no 
medical professional has actually opined that smoking was a 
factor in the Veteran's hypertension diagnosis.     

As to the positive evidence in favor of secondary service 
connection, in May 1989 a SSA disability determination noted the 
Veteran has "cardiac" problems, to include hypertension, 
associated "with stress and anxiety."  A November 1989 VA 
psychiatric examination also noted that the Veteran attributed 
his current hypertension to stress.  In addition, in June 2008, a 
private doctor by the name of R.B., MD., opined that the 
Veteran's hypertension was "possibly related to" his PTSD.  Dr. 
R.B. cited medical treatise evidence in Harrison's 15th edition 
stating that PTSD causes an increase in the chemical 
Norepinephrine, better known as adrenaline.  This was a well-
known cause of high blood pressure (i.e., hypertension).  Dr. 
R.B. added that PTSD was a well-known causal disease for stress, 
thereby inducting hypertension.  As such, there is at least some 
competent medical evidence of record that demonstrates a 
causative relationship between hypertension and the Veteran's 
service-connected PTSD.  Velez, 11 Vet. App. at 158.  

As to the positive evidence of record, it is important to note 
that the favorable private opinion is accompanied by probative 
medical treatise evidence.  A July 2006 Internet medical treatise 
report states that "stress" causes blood pressure to increase.  
A February 2009 Internet medical treatise report from the 
National Center for PTSD indicates that PTSD is linked to 
neurochemical changes in the nervous system which may cause 
vulnerability to hypertension.  The August 2010 VHA cardiologist 
opinion also acknowledges positive medical treatise evidence.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. 
App. 67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was "adequate to meet 
the threshold test of plausibility").  The medical treatise 
evidence in this case is particularly probative in tipping the 
balance in favor of the Veteran.  Overall, the positive evidence 
of record in support of secondary service connection outweighs 
the negative evidence of record, which was often ambiguous.  

Resolving any doubt in the Veteran's favor, the Board concludes 
secondary service connection for hypertension is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board emphasizes that it is granting secondary service 
connection for the Veteran's hypertension on the basis that is 
the direct result of his service-connected PTSD, as opposed to 
aggravation.  The appeal is granted as to that issue.  The 
precise nature and extent of his hypertension is not at issue 
before the Board at this time. 


ORDER

Service connection for hypertension as secondary to service-
connected PTSD is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


